Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTICE OF ALLOWANCE
DETAILED ACTION
Formal Matters
Claims 1-383, and 388-389 are cancelled.  Claims 384-387 and 390-408 are pending and under examination. 

Priority
	The instant application is a national stage entry of PCT/US2017/066478 filed on 12/14/2017, which claims priority to US provisional applications 62/583,823 filed on 11/9/2017, 62/545,311 filed on 8/14/2017, 62/478,846 filed on 03/30/2017, and 62/434,371 filed on 12/14/2016.  

Examiner’s Note
Applicant's after final amendments and arguments filed on 02/22/2021 (now entered) are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn in light of applicant’s amendments and arguments set forth on 02/22/2021.  Applicant’s amendments to dependent claims do not add new matter to the claims.  

Reasons for Allowance
	The claims are in condition for allowance because although references teach various parts of ingestible devices (mechanical capsules) for use in the gastrointestinal tract and the use of SMAD7 inhibitors to treat ulcerative colitis, it does not motivate key parts of the device in the claimed sequence for the claimed operation that is needed for release of the SMAD7 inhibitor after proper localization to the cecum is detected (see applicant’s arguments from 2/22/2021).  The claimed method provides the ingestible device to release SMAD7 inhibitor when the device detects its localization via light reflectance (based on a light source and light detector present on the device), then it processes the detected signal and causes the actuator to release the SMAD7 inhibitor only when it reaches the proper location (the cecum) within the GI tract.  Thus, treating ulcerative colitis in a subject by use of the ingestible device of the claims containing an effective amount of a SMAD7 inhibitor.  For this reason, the instant claims are in condition for allowance.  

Conclusion
Claims 384-387 and 390-408 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/Primary Examiner, Art Unit 1613